Citation Nr: 0330429	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-11 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for severe major depression associated with lumbar spine disc 
disease.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Miguel Ramirez Jimenez


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from June 1954 to May 
1956.  He then spent many years with the Puerto Rico Air 
National Guard, and it appears he was a member of that 
service until approximately November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

A February 2002 rating decision granted service connection 
for the veteran's psychiatric disorder and assigned a zero 
percent disability rating.  This was the only issue certified 
to the Board as on appeal.  However, a review of the record 
shows that after the veteran's TDIU claim was denied in a May 
1998 rating decision, he submitted a notice of disagreement 
in January 1999, and a statement of the case (SOC) was issued 
in May 1999.  In response, the veteran submitted a statement 
in support of claim in May 1999 indicating his continued 
disagreement with the recent SOC.  This statement can be 
accepted as a substantive appeal, and the Board has done so.


REMAND

The Board will remand the claim for a higher rating to ensure 
full and complete compliance with the enhanced duty-to-notify 
and duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  

The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It cannot be said, in this case, that there has 
been sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate this claim for a higher rating, what his 
responsibilities were with respect to the claim, and whether 
VA would assist him in any manner.  The only VCAA letters 
sent concerned service connection claims, not a claim for a 
higher rating.  For these reasons, the Board is constrained 
to remand this issue for compliance with the notice and duty 
to assist provisions contained in this law and to ensure the 
veteran has had full due process of law.  The Board notes a 
VCAA letter was sent in November 2002 on the TDIU claim, 
although the RO erroneously concluded this was a new, pending 
claim, rather than a previously-appealed claim as discussed 
in the Introduction above. 

Furthermore, it is clear significant private treatment 
records remain outstanding that are relevant to the claim for 
a higher rating.  In fact, in June 2001, the veteran 
completed releases authorizing VA to request treatment 
records, but the RO did not do so.  The veteran sought 
treatment with Dr. Norman Rosario Santos beginning in 1996 
and with Dr. Miguel Ramirez Jimenez from 1999 to the present.  
Although the veteran has submitted some of these treatment 
records, they are incomplete.  Since the veteran receives 
routine VA treatment, his more recent records should also be 
obtained.

The veteran should be afforded new VA examinations upon 
remand.  The examinations are necessary for several reasons.  
First, the primary question in this case is what psychiatric 
symptomatology is attributable to the veteran's service-
connected disorder versus the nonservice-connected vascular 
dementia that has resulted from multiple cerebrovascular 
accidents.  The RO relied on a March 2001 VA examination 
report for its conclusion that none of the veteran's current 
symptoms result from the service-connected disorder.  The 
veteran's private treating physician has submitted numerous 
letters attributing the current impairment to the service-
connected major depression.  The VA examination is not 
adequate, since the examiner's focus was on the etiology of 
the claimed disorder and contained no medical opinion as to 
what symptoms are likely due to the now service-connected 
condition.  Dr. Jiminez's opinions are also not adequate, 
since he failed to in any manner discuss the potential impact 
of the vascular dementia.  Therefore, another VA examination 
is clearly needed to attempt to resolve this issue, and this 
should be conducted by a panel of two psychiatrists, if 
possible, so as to reach consensus on the veteran's 
disability.  Second, medical opinions are needed as to the 
effect of the veteran's service-connected disorders on his 
employability.

Accordingly, this case is REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claim for an initial 
rating in excess of noncompensable for 
service-connected severe major depression 
associated with lumbar spine disc 
disease.  In particular, ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
38 C.F.R. § 3.159, are fully complied 
with and satisfied.  The notice must be 
specific to the claim for a higher rating 
on appeal.  Notify the veteran of what 
evidence, if any, he is to submit and 
what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., Sept. 22, 2003), 
as well as any controlling guidance 
issued after the date of this Board 
decision.  



2.  Ask the veteran to complete releases 
authorizing VA to request his treatment 
records from: 
?	Dr. Santos for treatment beginning 
in 1996; and 
?	Dr. Jimenez for treatment beginning 
in 1999. 

These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  If any records are not 
obtained, inform the appellant of this 
fact, including what efforts were made to 
obtain the records.  Also inform the 
appellant what further action, if any, 
will be taken with respect to his claim 
for compensation.  Allow an appropriate 
period of time within which to respond.

3.  Obtain the veteran's complete medical 
records from the VA facility in San Juan 
for all outpatient treatment and 
hospitalization from January 2000 to the 
present.  Continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

4.  After obtaining any medical evidence 
identified by the veteran and/or allowing 
him an appropriate time period to respond 
to the VCAA notification, schedule him 
for VA psychiatric and orthopedic 
examinations.  Provide the claims file to 
the examiners for review.

(a) Psychiatric:  The examination should 
be conducted by a panel of two 
psychiatrists, if possible.  The 
examiners should conduct any and all 
testing necessary to evaluate the 
service-connected major depression.  A 
Global Assessment of Functioning (GAF) 
score should be assigned.  The examiners 
should confer and render a medical 
opinion as to which symptomatology and/or 
impairment are attributable to the 
service-connected disorder versus any 
nonservice-connected condition such as 
vascular dementia.  The examiners are 
referred to the letters from the 
veteran's treating psychiatrist, Dr. 
Jiminez, the 2001 VA examination report, 
and the 1997 VA psychological evaluation.  
If an opinion cannot be rendered with any 
degree of medical certainty, this must be 
stated in the report.  The examiners 
should also discuss the effect the 
veteran's service-connected psychiatric 
disorder has upon his daily activities 
and the relative degree of industrial 
impairment caused by this condition, 
including the effect, if any, of this 
condition on his ability to obtain and 
maintain employment.

(b) Orthopedic:  The examiner should 
conduct any and all testing necessary to 
evaluate the service-connected disc 
disease of the lumbar spine and right 
shoulder peritendinitis.  This should 
include range of motion testing.  Any 
functional impairment, weakness, 
incoordination, etc., resulting from the 
service-connected disorders should be 
discussed.  The examiner should discuss 
the effect the veteran's service-
connected back and/or right shoulder 
disorders have upon his daily activities 
and the relative degree of industrial 
impairment caused by the conditions, 
including the effect, if any, of the 
conditions on his ability to obtain and 
maintain employment.

5.  Then, after ensuring that the VA 
examination reports are complete and 
addresses the questions asked, 
readjudicate the claims.  If any such 
action does not resolve a claim, issue 
the veteran and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claims.  The veteran's cooperation, 
including reporting for any scheduled VA examination, in VA's 
efforts to assist him is both critical and appreciated.  


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


